In a negligence action to recover damages for injuries to person and property, plaintiffs appeal: (1) from an order of the Supreme Court, Queens County, dated May 10, 1960, denying a trial preference, pursuant to rule 9 of the Queens County Supreme Court Rules; and (2) from so much of an order of said court, dated July 27, 1960, made upon reargument, as adheres to the original decision. Order, on reargument, insofar as it adheres to the original decision and denies the motion for a preference, reversed, without costs, and motion granted. Upon this record, it is our opinion that the plaintiffs are entitled to the preference (Long v. Savino, 11 A D 2d 1051). Appeal from the original order dismissed as academic. This order was superseded by the later order granting reargument and adhering to the original decision. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.